Mr. PRESIDING JUSTICE SIMKINS, dissenting: The order entered in the trial court is overbroad and too detailed in my view. There is no evidentiary basis to support portions of the order. There is, for example, no evidence that there are adequate facilities so that the violence-prone inmates may be placed in a new physical, environment, nor is there any evidence that there are available funds with which to immediately recruit an additional staff. I have no disagreement with the premise that the residents and employees of the institution have a right to be protected from physical harm, and I further agree that some action, by the trial court, was warranted under the circumstances present here. However, I do not believe that the order should have been any more specific than to direct that all steps essential to the physical well: being of the residents and employees were- to be taken forthwith'. The precise method of compliance with such a mandate is best left to those familiar with -available resources. By approval of the specific, detailed order entered the court is, in fact, becoming intricately involved in the management of the institution, and, I think, the treatment of its residents. The far-reaching implications of such a course are too apparent to detail. I therefor respectfully dissent and would reverse the order of the trial court.